Citation Nr: 1419918	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether retroactive reduction of the Veteran's disability compensation benefits due to a prior period of incarceration was proper. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran was incarcerated from February 23, 2005 to July 30, 2007 for the conviction of a felony. 

2.  On April 19, 2005, the Veteran filed claim of service connection for post-traumatic stress disorder (PTSD) which was granted via a January 2008 rating decision; an effective date of August 24, 2007 was assigned.  

3.  In a July 2009 rating decision, an earlier effective date of April 19, 2005 was granted for the award of service connection, and the Veteran was paid retroactively, from May 1, 2005.  

4.  The RO retroactively reduced the Veteran's disability compensation benefits from May 1, 2005 through July 30, 2007, for the time period when he was incarcerated and had been paid at the full rate.  

5.  The reduction of the Veteran's disability compensation benefits from May 1, 2005 through July 30, 2007, for the time period when he was incarcerated and had been paid at the full rate was proper.  



CONCLUSION OF LAW

The retroactive reduction of the Veteran's disability compensation from May 1, 2005 through July 30, 2007, for the time period when he was incarcerated due to incarceration for a felony conviction, but had been paid VA benefits at the full rate, was proper.  38 U.S.C.A. §§ 1114, 5107, 5313 (West 200 & Supp. 20122); 38 C.F.R. §§ 3.103, 3.665 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).

Because the law, and not the evidence, is dispositive of the issue regarding the reduction, VCAA is not applicable.  The basic facts are undisputed.  As such, any failure to provide notice is considered to be at most harmless error.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Neither the Veteran, nor his representative, has argued otherwise.  



Validity of the Debt at Issue

Under 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665(a), any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 (d) beginning on the 61st day of incarceration.  Under this section, a veteran who is rated 20 percent or more shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a), which equates to a 10 percent disability payment. 

The amount payable during a period of incarceration, involving a veteran with a service-connected disability evaluation of 20 percent or more, is the rate of compensation payable under 38 U.S.C.A. § 1114(a), which generally corresponds to a 10 percent rating.  The amount payable involving a Veteran with a service-connected disability evaluation of less than 20 percent is one-half the rate of compensation payable under 38 U.S.C. 1114(a).  38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665 (d). 

On April1 9, 2005, the Veteran's original claim for service connection for post-traumatic stress disorder (PTSD) was received.  In a December 2005 rating decision, service connection for PTSD was denied.  A notice of disagreement (NOD) was received from the Veteran that same month.  In September 2006, a statement of the case was issued.  A substantive appeal was not received.  

On August 24, 2007, a petition to reopen the claim of service connection for PTSD was received with additional evidence received, including new service records which confirmed combat service.  In addition, the Veteran was examined by VA in October 2007 which yielded a diagnosis of PTSD.  In a January 2008 rating decision, service connection for PTSD was granted effective August 24, 2007.  In pertinent part, an NOD as to the effective date was received in October 2008.

In a July 2009 rating decision, an earlier effective date of April 19, 2005 was granted for the award of service connection.  Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records. See 38 C.F.R. § 3.156(c).  Therefore, the effective date assigned was the original date of claim date.  This was a full grant of the benefits sought.

The Veteran was then paid benefits from May 1, 2005 onward, including for a period of time when he was incarcerated for a felony.  He was incarcerated from February 23, 2005 to July 30, 2007.  He was paid from May 1, 2005 through the end date of his incarceration, July 30, 2007, when he was provided the retroactive award.  Enclosed with his notice of his award and payment was VA Form 21-8764 which specifically noted that benefits would be reduced for incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony.

In December 2009, the Veteran was informed that VA proposed to retroactively reduce his VA benefits based on the period of the incarceration during which time he was paid, but indicated that the start date was April 25, 2005.  In April 2010, the Veteran was informed that this reduction was effectuated for the time period of the incarceration, from May 1, 2005 to July 30, 2007.  It was noted that although VA previously indicated that the start date was April 25, 2005, the record showed that the Veteran was not awarded benefits until May 1, 2005, so that was the actual commencement date for the reduction.  In January 2010, an NOD was received to this action (the overall reduction which resulted in the generation of an overpayment).  The Veteran's representative argues that the reduced benefits should be restored because the Veteran was not incarcerated when the reduction was made and asserts that reductions may only be made while a veteran is incarcerated.  He maintains that VA is without authority to withhold those benefits at a later date.  An SOC was issued in March 2011, and the Veteran thereafter perfected his appeal.

The Board notes that pertinent VA law and regulation do not specifically address current versus past periods of incarceration.  However, the intent of the law and regulation is that VA benefits are not paid at the full rate when a veteran is incarcerated and being maintained in jail.  To allow a veteran to retain benefits, even if retroactively granted, for a period when he was incarcerated for a felony defies the intent of the law and regulation.  In addition, VA often receives notification of a veteran's legal status from other sources after the incarceration occurs.  Therefore, while the representative argues that benefits can only be reduced while a veteran is incarcerated, the Board disagrees and finds that this argument is contrary to the intent of the VA law and regulation.  Accordingly, the retroactive reduction of the Veteran's disability compensation benefits due to a prior period of incarceration was proper, and the reduction of benefits for the period of May 1, 2005 to July 30, 2007, was proper and will not be restored.  


ORDER

The appeal is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


